Exhibit 10.57
PERSONAL / CONFIDENTIAL
Mr. Marc de La Guéronnière
Carrer Enrique Gimenez 17, 5° 2a
Barcelona 08034
Spain

         
Date
  January 27, 2011    
Reference
  CM/em    
Direct Dial
  +41 44 944 24 45    
Telefax
  +41 44 944 22 55    

Employment Agreement
between Mettler-Toledo International Inc., Im Langacher, 8606 Greifensee,
Switzerland, and Marc de La Guéronnière born January 5, 1964, citizen of France.
The parties enter into an employment agreement on the terms and conditions set
forth below:

     
Function
  Head European Market Organizations, Member of the Group Management Committee
(GMC) of the METTLER TOLEDO Group.
 
   
Employing Company / Position Location
  Mettler-Toledo SAS, Viroflay, France (MT-F). The principal place of work is
Paris. Given the international presence of the company, employee’s duties will
require regular business travel to the Group’s various locations, in particular
throughout Europe.
 
   
 
  If not otherwise stipulated in this agreement, the general rules of employment
of MT-F apply.
 
   
Remuneration
  Base Salary of EUR 204’000.— gross per annum, effective August 1, 2011,
payable in twelve equal monthly installments of EUR 17’000.—.
 
   
 
  Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan employee is eligible to earn a cash incentive based upon
achievement of various financial and personal targets. For 100% target
achievement, the incentive is currently EUR 91’800.— gross (45% of base salary).
The scaling of the incentive system and selection and weighting of targets,
including personal targets, are at the sole discretion of the Compensation
Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



         
Employment Agreement Marc de La Guéronnière dated January 27, 2011
Head European Market Organizations
    2  

     
Expenses
  Reimbursement of actual business expenses against documentation in line with
MT-F regulations and Group policies.
 
   
Company Car
  Employee shall be provided with a company car in line with the company car
rules and regulations of MT-F, as actually valid or as may be amended from time
to time.
 
   
Equity Incentive Plan
  Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended
from time to time.
 
   
Personnel Insurance
  Participation in the personnel insurance plans as statutory in France and as
established by MT-F for its employees and as might be amended from time to time.
Actual plans in place:

  ▪   Social security and retirement plan     ▪   Disability and life insurance
    ▪   Medical insurance (health & accident)

     
Vacation
  30 working days per calendar year, which includes compensation for overtime.
Unused vacation days cannot be converted for cash payment. Unused vacation days
in a given year will not be carried forward.
 
   
Duration /Notice Period/ Termination
  This employment agreement in effective as of August 1, 2011 and is of
unlimited duration. It can be terminated by either party without cause by giving
12 months notice in writing to the end of a month.
 
   
Confidentiality
  Employee agrees to keep confidential both during and after his employment with
METTLER TOLEDO all information of a confidential nature not generally known
outside of METTLER TOLEDO, and not to use such confidential information other
than for purposes of performing his duties for METTLER TOLEDO.
 
   
Non-Competition
  While employee is employed by METTLER TOLEDO and for a period of twelve months
after his termination, employee shall not directly or indirectly (a) engage in
or be employed in any business anywhere in the world which competes with the
businesses of METTLER TOLEDO, or (b) solicit for hire or hire any METTLER TOLEDO
employee.
 
   
Previous Employment Agreements
  With the effectiveness of this Employment Agreement, all previous agreements
with METTLER TOLEDO shall be considered as cancelled. The acquired years of
service since July 15, 2001 are taken into consideration where applicable.
 
   
Applicable Law
  This agreement shall be governed by French law.

     
Mettler-Toledo International Inc.
  The Employee
 
   

Olivier Filliol   Christian Magloth   Marc de La Guéronnière

Enclosure: — GMC POBS Plus Regulations

 